Citation Nr: 0629337	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-08 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher amount for nonservice-connected death 
pension benefits for the period beginning January 1, 2001.  


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel









INTRODUCTION

The veteran had active military service from October 1946 to 
May 1947.  He died in August 1996, and the appellant is his 
widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which discontinued the appellant's receipt of VA 
pension benefits, after determining that her Social Security 
income should be counted in determining the amount of pension 
benefits she was entitled to receive.  

The appellant's claim was remanded in February 2005.  
Although the appellant's claim was originally remanded in 
part so that she could be scheduled for a Travel Board 
hearing, in December 2005, she clarified that she no longer 
wished to have a hearing.  


FINDINGS OF FACT

1.  The appellant's monthly income was $590.00 beginning 
January 1, 2001, and $591.20 beginning July 1, 2001.  

2.  For the period beginning January 1, 2001, the appellant 
had unreimbursed medical expenses in the form of monthly 
insurance premiums in the amounts of $117.12, as well as 
Medicare premiums of $50 per month.  





CONCLUSION OF LAW

For the period beginning January 1, 2001, the criteria for 
payment of a higher amount for nonservice-connected death 
pension have not been met. 38 U.S.C.A. §§ 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.23, 3.262, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the issue as to whether there was 
adequate VCAA notice is problematic.  However, after 
reviewing the various communications from the RO, it is 
determined that adequate notice was indeed given to the 
appellant in the form of a letter dated August 2003.  Further 
discussion as to the adequacy of the notices will be provided 
below.  

As to the timing of the notices, they were not provided prior 
to the initial adjudication in July 2001.  In this regard, 
the Board notes that, while notice was not given prior to the 
first AOJ adjudication of the claim, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claim was readjudicated in an SSOC provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The appellant has had a "meaningful opportunity 
to participate effectively" in the processing of her claim.  
Id., at 120-21.  Therefore, with respect to the timing 
requirement for the VCAA notices, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Furthermore, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  
	
The RO informed the appellant about the information and 
evidence necessary to substantiate her claim.  In an August 
2003 letter, the RO asked the appellant to notify it if her 
monthly income had decreased, and to inform it if she had 
paid any unreimbursed medical expenses, such as insurance 
premiums and prescription medications.  The letter also 
provided the appellant with a VA Form 21-8416, i.e., Medical 
Expense Report, which asked her to itemize all of her medical 
expenses, listing the amount she had paid and when she had 
paid such amount.  Accordingly, it is determined that the 
first element under 38 C.F.R. § 3.159(b)(1) has been met.  
That is to say, she was informed of the information and 
evidence not of record necessary to substantiate her claim.  

Regarding the 2nd element under 38 C.F.R. § 3.159(b)(2), 
i.e., the information and evidence that the VA would seek to 
provide, the type of benefit that the appellant is pursuing 
does not lend itself to VA seeking to provide as much 
information and evidence as that provided by the appellant.  
In the August 2003 letter, the RO did inform the appellant to 
inform it if her monthly income (such as Social Security) had 
decreased.  From this information, the RO could verify with 
the Social Security Administration that the appellant's 
income had decreased.  

Regarding the 3rd element under 38 C.F.R. § 3.159(b)(3), the 
RO informed the appellant about the information and evidence 
she was expected to provide.  Specifically, in the August 
2003 letter, the RO told the appellant that she should notify 
the RO if her monthly income had decreased and to return the 
enclosed VA Form 21-8416 if she had paid any medical expenses 
but had not received reimbursement for the expenses.  

Regarding the 4th element under 38 C.F.R. § 3.159(b)(4), the 
RO did not explicitly inform the  appellant to submit any 
evidence in her possession that pertained to her claim.  
However, the Board finds that the substance of the August 
2003 letter clearly informed the appellant of this 
requirement.  The letter informed the appellant that the RO 
needed additional information and evidence and informed her 
of the evidence that would be most helpful in prevailing on 
her claim.  In conclusion, the Board finds that the language 
in the August 2003 letter, read as a whole, fulfills the 
fourth element of informing the appellant to submit any 
evidence in her possession that pertained to her claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was not provided with 
the aforementioned notices.  Despite the inadequate notice 
provided to the appellant on the aforementioned elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  For one thing, 
regarding the first four elements discussed above (veteran 
status, existence of a disability, a connection between the  
appellant's service and the disability, and degree of 
disability), these elements are not applicable to the 
appellant's claim.  Regarding the fifth element (effective 
date of disability), one could argue that the effective date 
of an increase in the appellant's pension rating is analogous 
to the effective date of a veteran's disability rating.  
However, in that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any question as to the appropriate effective date to 
be assigned is rendered moot.

In addition, the duty to assist the appellant has also has 
been satisfied in this case.  All available private records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  The 
appellant was afforded the opportunity to provide additional 
testimony at the hearing, but she clarified in December 2005 
that she did not wish to have a hearing.  VA has also 
assisted the appellant throughout the course of this appeal 
by providing her with an SOC and SSOC which informed her of 
the laws and regulations relevant to her claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Background

In a December 2000 letter to the appellant, the Social 
Security Administration indicated that she would receive 
monthly disability benefits of $540 for the period beginning 
January 2001.  In a July 2001 decision, the RO reduced the 
appellant's pension award to $0 since she received $7080 in 
countable annual income.  

In a July 2001 pension eligibility report, the appellant 
wrote that her Blue Cross expenses were $117.12 per month or 
$1405 per year.  She stated that her Medicare premiums were 
$50 per month or $600 per year.  

The Social Security Administration (SSA) mailed a letter to 
the appellant dated July 2001 in which it reported that 
beginning July 2001, her full monthly Social Security benefit 
before any deductions was $591, and that after deducting $50 
for medical insurance premiums, her regular Social Security 
payment was $541.  It verified that the veteran received $590 
in monthly payments in December 2000 and $591 in monthly 
payments in July 2001.  

In an August 2001 decision, the RO restarted the appellant's 
benefits based on medical expenses of $2,005 (Blue Cross 
insurance premiums of $1405 and Medicare Insurance premiums 
of $600) which reduced her countable income to $5398.  Her 
monthly amount of pension was determined to be $70 effective 
January 1, 2001, and $69 effective August 1, 2001.  

On a financial information form that the appellant submitted 
in August 2001, she reported paying $400 per month for 
medicine and doctors.  In a July 2002 statement, the 
appellant wrote that she was still at poverty level income, 
and that she had Medicare and Medicaid privileges.  She 
stated that she was not able to keep up her housing or other 
costs.  

In a September 2002 decision, the RO wrote that it was 
changing the appellant's pension amount because of 
information received from Social Security regarding her 
monthly checks.  

In the appellant's September 2002 notice of disagreement, she 
asserted that she should have received SSI benefits, but that 
she never received them.  She asserted that the fact she 
filed for bankruptcy should have been considered as she lost 
a home and everything she owned.  She stated that while 
Medicare was paid for by the State, it would not cover her 
care totally.  She stated that the co-payments on her 
medicine were $200 per bottle even with Medicaid.  She wrote 
that she had a letter from a debt collector at VA saying that 
she did not owe them anything.  

In the appellant's April 2003 substantive appeal, she 
described being evicted from her property, and that she had a 
bankruptcy procedure.  She stated that her Social Security 
payment would be less for the month of May since she was 
paying for her own medicine.  

In the April 2003 statement of the case (SOC), it was noted 
that in August 2001, the appellant's countable medical 
expenses were reduced to $1405 based on the state paying her 
Medicare Insurance premiums of $600, effective February 1, 
2002.  The RO noted that based on the state paying her 
expenses, those expenses could no longer be used to reduce 
her countable income.  It was noted that her award was 
reduced effective March 1, 2002, based on countable income to 
$6,187 per year, and the maximum amount of income she could 
receive effective December 1, 2001, was $6,407.  

In a letter submitted in May 2006, the appellant listed 
different medicines that she was taking.  


Legal Criteria

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of this 
title.  38 U.S.C.A. § 1541(a).  Each time there is an 
increase under 38 U.S.C.A. § 5312, the actual rates will be 
published in the "Notices" section of the Federal Register.  
38 C.F.R. § 3.23.

Effective December 1, 2000, the maximum rate for surviving 
spouse alone was $6,237.   66 Fed. Reg. 16,976 (Mar. 28, 
2001).  Effective December 1, 2001, the maximum rate for 
surviving spouse alone was $6,407.  67 Fed. Reg. 36,671 (May 
24, 2002).  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23; M21-1, Part 
1.  

The maximum rate of improved death pension for surviving 
spouse shall be reduced by the amount of the countable annual 
income of the surviving spouse.  38 C.F.R. § 3.23(b).  
Payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.

The types of income that are excluded are set forth under 38 
C.F.R. § 3.272.  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a 
relative, friend, or a charitable organization; VA pension 
benefits; casualty loss reimbursement; profit from the sale 
of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational 
expenses; a portion of the beneficiary's children's income; 
Domestic Volunteer Service Act Programs payments; 
distributions of funds under 38 U.S.C. § 1718; survivor 
benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash 
surrender value of life insurance policies; income received 
by American Indian beneficiaries from trust or restricted 
lands; Radiation Exposure Compensation Act payments; and 
Alaska Native Claims Settlement Act payments.

Within the provisions of the following paragraphs, there will 
be excluded from the amount of an individual's annual income 
any unreimbursed amounts which have been paid within the 12-
month annualization period for medical expenses regardless of 
when the indebtedness was incurred.  An estimate based on a 
clear and reasonable expectation that unusual medical 
expenditure will be realized may be accepted for the purpose 
of authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.  
38 C.F.R. § 3.272(g).  Medical expenses in excess of 5 
percent of the maximum annual pension rate may be excluded 
from an individual's annual income for the same 12-month 
period to the extent they were unreimbursed. 38 C.F.R. 
§ 3.272(g)(2).  

For surviving spouse's income, unreimbursed medical expenses 
will be excluded when all of the following requirements are 
met: (i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support; (ii) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) They were or will be in 
excess of 5 percent of the applicable maximum annual pension 
rate or rates for the spouse (including increased pension for 
family members but excluding increased pension because of 
need for aid and attendance or being housebound) as in effect 
during the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g)(2) (2005).

For the purpose of determining initial entitlement, the 
monthly rate of pension payable to the beneficiary shall be 
computed by reducing the beneficiary's applicable maximum 
pension rate by the beneficiary's countable income on the 
effective date of entitlement and dividing the remainder by 
12.  38 C.F.R. § 3.273 (2005).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of death pension for which 
application is received within 45 days from the date of death 
of a veteran shall be the first day of the month in which the 
death occurred. 38 U.S.C.A. § 5110(d)(2).




Analysis

The issue to be decided is whether the VA paid the appellant 
the correct amount of pension benefits.  In August 2001, it 
determined that she was to receive $70 monthly effective 
January 1, 2001, and $69 monthly effective August 1, 2001.  

For the period beginning January 2001, the appellant received 
$590 monthly in Social Security benefits, and for the period 
beginning July 2001, the appellant received $591 in Social 
Security benefits.  The $117.12 in Blue Cross premiums that 
the appellant paid during this time (or $1405.44 in premiums 
per year), would qualify as unreimbursed medical expenses 
under 38 C.F.R. § 3.272(g) and would be excluded from her 
income.  Also, the appellant's Medicare premiums of $50 per 
month, or $600 per year, (SSA verified this in July 2001) 
would also be excluded from her income.  

The appellant's reported unreimbursed medical expenses of 
$1405.44 for insurance and $600 for Medicare result in an 
annual unreimbursed medical expense of $2,005.44.  Five 
percent of the maximum annual improved death pension of 
$6,237 is $311.  The total unreimbursed medical expense of 
$2,005.44 minus $311 equals $1,694.44.  For the period 
beginning January 2001, the total income of $7080 minus 
$1,694.44 leaves countable annual income of $5386.  For the 
period beginning July 2001, the appellant's total income of 
$7092 minus $1,694.44 leaves countable annual income of 
$5398.  These are the same figures that the RO came up with 
in August 2001 when it amended the appellant's  pension in 
August 2001.  

The appellant does not dispute that the annual income 
limitation for death pension benefits determined by law for a 
surviving spouse with no dependents was $6,237 effective 
December 1, 2000.  Nor does she dispute that her annual 
income from Social Security totaled $7080 (590 monthly) 
beginning January 1, 2001, or $7092 (591 monthly) beginning 
July 1, 2001.  Rather she stated that she had lost her home 
and had filed for bankruptcy.  However, the Board notes that 
ordinary living expenses, such as housing, food, clothing, 
and utilities are not the types of expenses excluded from 
income.  See 38 C.F.R. § 3.272.  

Regarding the appellant's contention that she was making co-
payments on her medicine (September 2002 statement and April 
2003 substantive appeal), she did not provide VA with 
information about the specific medical expenses that she had 
incurred.  Similarly, on a form listing Financial Information 
submitted by the appellant in August 2001, she listed $400 in 
monthly payments for medicine and doctors.  However, VA needs 
more specific information in order to count that amount as 
unreimbursed medical income.  In an August 2003 letter, the 
RO asked the appellant if she had any medical expenses and 
also sent her a VA Form 21-8416, i.e., Medical Expense 
Report, which asked her to itemize her medical expenses with 
instructions to provide the specific amount that had she had 
paid.  She did not respond to such letter with specific 
amounts that could be counted as unreimbursed medical income.  
She did respond with information in a May 2006 letter about 
the types of medicine she was taking, but she did not 
indicate the costs of those medicines or whether her 
insurance paid for them.  As the Court of Appeals for 
Veterans Claims (Court) has noted, the duty to assist is not 
always a one-way street.  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).

On the basis of the above analysis, the appellant is not 
entitled to a higher amount for nonservice-connected death 
pension for the period beginning January 1, 2001.  The RO 
correctly determined that the appellant was to receive $70 in 
monthly pension benefits effective January 1, 2001, and $69 
in monthly pension benefits effective August 1, 2001.  A 
preponderance of the evidence is against the appellant's 
claim, and accordingly, her claim must be denied.  .  




ORDER

Entitlement to a higher amount for nonservice-connected death 
pension for the period beginning January 1, 2001, is denied.  



______________________________________________
KATHLEEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


